FIRST AMENDMENT TO LEASE


BETWEEN

1200 MOUNT KEMBLE LIMITED PARTNERSHIP


AS LANDLORD,

AND


DENDRITE INTERNATIONAL, INC.


AS TENANT


     THIS FIRST AMENDMENT TO LEASE(“First Amendment”) made as of this 17th day
of August, 2001 between 1200 MOUNT KEMBLE LIMITED PARTNERSHIPa New Jersey
limited partnership, (“Landlord”) formerly known as MST Company, having an
office at c/o Alfieri Property Management, 399 Thornall Street, P.O. Box 2911,
Edison, New Jersey 08818-2911 and DENDRITE INTERNATIONAL, INC., a New Jersey
Corporation, having an office at 1200 Mt. Kemble Avenue, Harding Township, New
Jersey 07940 (“Tenant”).


WITNESSETH:

          WHEREAS, Landlord and Tenant entered into a Lease dated June 2, 1994
(the “Lease”), wherein Landlord let unto Tenant and Tenant hired from Landlord a
certain office building commonly known and designated as 1200 Mt. Kemble Avenue,
Harding Township, New Jersey (the “Building”) consisting of approximately
101,500 rentable square feet (the “Demised Premises”) for a term of five years;
and

          WHEREAS, Tenant exercised an option to extend the term of the Lease
for a period of two (2) years (the “Option Period”), which Option Period expires
on September 30, 2001; and

          WHEREAS, Landlord and Tenant have agreed to further extend the term of
the Lease for a period of three (3) years, and to modify certain provisions of
the Lease.

          NOW THEREFORE, in consideration of the mutual covenants and
undertakings hereinafter set forth by and between the parties hereto, it is
agreed as follows:

       1. The term of the Lease is hereby extended for thirty six (36) months.
The Commencement Date of this First Amendment to Lease (“Commencement Date”)
shall be October 1, 2001 and the Expiration Date shall be September 30, 2004
(“Extension Period”); provided, however that the effectiveness of this First
Amendment and the occurrence of the Commencement Date shall be subject to
Tenant’s payment to Landlord of all additional rent arrearage that is
outstanding as of the date of the execution of this First Amendment by Tenant.
As of the date of execution of this Amendment as set forth at the top of this
Amendment, Tenant shall have the right to dispute Landlord’s statement of
additional rent arrearage (previously received by Tenant), and the terms of
Section 5.08 of the Lease shall govern, except that each of the 150 day periods
shall be 90 days.


       2. During the Extension Term the fixed rent and additional rent payable
under the Lease, as herein amended, shall be calculated on the basis that the
Demised Premises consist of 101,500 rentable square feet of space. As of the
Commencement Date, Tenant’s annual fixed rent shall be $2,385,250.00 (calculated
on the basis of $23.50 per square foot) which shall be payable in advance on the
first day of each and every month during the Extension Period in the amount of
$198.770.83.


       3. The terms and conditions of Sections 5.14 and 9.04 of the Lease shall
be applicable and in force during the Extension Period, including but not
limited to Tenants’obligation to pay additional rent (as set forth in Section
5.14) in consideration of Landlord’s obligations set forth therein.


       4. Tenant hereby accepts the Demised Premises in “AS-IS”condition,
without representation or warranty, and Landlord shall not be responsible to
perform any work in the Demised Premises in order for Tenant to continue its
occupancy of the Demised Premises, except as follows:


       a. Upon request of Tenant, and at Tenant's sole cost and expense,
Landlord shall:


       (1) Install Tenant's existing generator at a location on the Land
determined to be suitable by Landlord in its sole discretion, with landscaping
and fencing acceptable to Landlord, and


       (2) Upgrade the cafeteria exhaust system so as to improve air
circulation, subject to Landlord's approval of the plans and specifications
therefor.


       b. The improvements set forth in 4a (1) and (2) shall be the subject of a
Tenant Work Estimate to be signed by Tenant pursuant to Article 12 of the Lease,
and shall be removed and the Building restored to its prior condition by the
Tenant no later than the expiration or earlier termination of the Lease.


       c. Landlord shall make certain repairs and improvements, in an amount not
to exceed $153,000, to the Demised Premises, such as, but not limited to,
upgrading the bathrooms (new carpet/floor tile, new wall coverings or paint,
repair partitions, refinish doors); repair window blinds; clean and reseal the
brick facade of Building; and landscaping — the amount for which shall be
limited to $20,000.00 as part of the $153,000.00 repair and improvement amount.
Landlord shall perform all such work. The repair and improvement amount shall be
inclusive of general conditions, architectural fees and permits. Tenant shall
make the selection of paint colors, wall coverings and carpet, subject to
Landlord’s consent. Landlord shall make the selection of floor tile.
Notwithstanding that Landlord shall perform the work, it shall be competitively
bid by not less than three qualified contractors in order to assure Tenant that
the Landlord’s price is competitive.


       d. Nothing contained in this First Amendment shall be construed to
nullify or void any of the Tenant Work Estimates and/or Restoration Agreements
heretofore signed by Tenant with respect to the Demised Premises pursuant to
Article 12 of the Lease, all of which shall remain in full force and effect, and
continue to be binding upon Tenant.


       5. As of the Commencement Date, the Base Year for the calculation of
Taxes and Operating Expenses as described in Article 5 of the Lease shall be
calendar year 2001.


       6. Section 6.02 of the Lease is hereby deleted and the following
substituted therefor:


       6.02. Landlord represents that there is no existing mortgage on the Land
and Building. In the event the Land or Building is encumbered by a mortgage lien
in the future, as a condition of Tenant’s subordination thereto, Landlord shall
obtain from such future mortgagee a Non-Disturbance Agreement in favor of Tenant
utilizing such mortgagee’s standard and customary form; provided, however, such
Non-Disturbance Agreement must (a) contain an acknowledgement and consent by the
mortgagee to the terms and conditions of this Lease, and (b) must generally
provide that so long as Tenant is not in default of its obligations under this
Lease, then its use and enjoyment of the Demised Premises shall not be disturbed
and that Tenant will not be named in or joined in any action or proceeding to
foreclose any such mortgage. If such Non-Disturbance Agreement contains usual
and customary institutional lender and tenant provisions and further provides
for an opportunity for the mortgagee to cure any Landlord defaults and other
reasonable lender requirements, then such Non-Disturbance Agreement shall be
deemed in conformance with the provisions hereof. If Tenant fails to reasonably
accept such Non-Disturbance Agreement, it shall be considered that Landlord has
satisfied any requirement respecting the future mortgagee and this Lease shall
be subordinate to the lien of the Mortgage. If Landlord is unable to obtain from
the Lender the Non-Disturbance Agreement as described in this Section 6.02, then
this Lease shall not be deemed subordinate to the lien of such future mortgagee.
Landlord shall facilitate the communication of requested changes to any form
from Tenant to the future mortgagee so as to ensure that Tenant’s changes and
comments are made known to the future mortgagee.


       7. The following Section is added to Article 8 (Assignment, Mortgaging,
Subletting) of the Lease:


       8.09. Tenant agrees that in connection with each separate request for a
Landlord’s consent to a subletting or assignment (including the review of a
statutory or other name change), Tenant shall pay to Landlord the sum of $500.00
representing a reasonable compensation to Landlord for the administration costs
of evaluating and responding to the request.


       8. The “monthly fixed rent payable during the last month of the term”as
referred to in Section 40.01 of the Lease shall be deemed to refer to the
monthly fixed rent set forth in this First Amendment.


       9. Article 42 of the Lease, Option to Renew, is hereby declared to be
null and void and of no further force and effect.


       10. Landlord and Tenant mutually covenant, warrant, and represent to each
other that there was no broker except The Garibaldi Group, L.L.C. (“Broker”)
instrumental in consummating this First Amendment to Lease and that no
conversations or negotiations were had with any broker except Broker concerning
the renewal of the Lease. Landlord and Tenant agree to hold the other harmless
against any claims for a brokerage commission arising out of any conversations
or negotiations had by it with any broker except Broker. Landlord agrees to pay
Broker pursuant to a separate agreement.


       11. Landlord represents that it presently holds a $400,000.00 letter of
credit pursuant to Article 35 (Security Deposit) of the Lease. Section 35.02 of
the Lease is hereby deleted.


       12. Except as modified herein, all of the terms, covenants and conditions
set forth in the Lease remain in full force and effect


          IN WITNESS WHEREOF, the parties hereto have hereunto set their hands
and seals the day and year first above written.

WITNESS:





ARLENE SEPPELT
—————————————— LANDLORD:
1200 MOUNT KEMBLE LIMITED PARTNERSHIP a New Jersey Limited Partnership


By: MICHAEL ALFIERI
——————————————
Name: Michael Alfieri
Title:     Partner


ATTEST:



CHRISTINE A. PELLIZZARI
——————————————
TENANT:
DENDRITE INTERNATIONAL, INC.
a New Jersey Corporation

By: JOHN E. BAILYE
——————————————
By: John E. Bailye
Title: 
